Exhibit 10.2

EXECUTION COPY

This EMPLOYMENT AGREEMENT by and between EVERTEC, INC., a corporation organized
under the laws of the Commonwealth of Puerto Rico (the “Company”), and Juan Jose
Román-Jiménez (“Executive”) (collectively the “Parties”) is made as of June 30,
201.

WHEREAS, the Parties desire to enter into this employment agreement (the
“Agreement”) pursuant to the terms, provisions and conditions set forth herein;
and

WHEREAS, concurrently with the execution of this Agreement (i) Executive is
entering into the Subscription Agreement with Carib Holdings, Inc. (“Carib
Holdings”) in the form attached hereto as Exhibit A (the “Subscription
Agreement”) pursuant to which, Executive shall invest $150,000 in non-voting
Class B common stock of the Carib Holdings, Inc. (“Common Stock”) at a purchase
price of $10.00 per share, subject to the terms and conditions of the
Subscription Agreement;

WHEREAS, concurrently with execution of this Agreement, Executive and Carib
Holdings are entering into a Stock Option Agreement attached hereto as Exhibit B
(the “Award Agreement”) pursuant to which Executive shall be granted options to
purchase 195,000 shares of Common Stock with an exercise price of $10.00 per
share, subject to the terms of the Award Agreement and the Carib Holdings, Inc.
2010 Equity Incentive Plan Investment Equity;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

1. Employment Period.

Subject to earlier termination in accordance with Section 3 of this Agreement,
Executive shall be employed by the Company for a period commencing on August 1,
2011 (the “Effective Date”) and ending on the fifth anniversary of the Effective
Date (the “Employment Period”) unless the parties mutually agree to extend the
term at least 90 days prior to the end of the Employment Period. Upon
Executive’s termination of employment with the Company for any reason, Executive
shall immediately resign all positions with the Company or any of its
subsidiaries or affiliates, including any position as a member of the Company’s
or any of its subsidiaries’ respective Board of Directors.

2. Terms of Employment.

(a) Position. During the Employment Period, Executive shall serve as Executive
Vice President and Chief Financial Officer of the Company and will perform such
duties and exercise such supervision with regard to the business of the Company
as are associated with such positions, including such duties as may be
prescribed from time to time by the Board of Directors of the Company (the
“Board”) or the Company’s President and Chief Executive Officer (the “CEO”).
Executive shall report directly to CEO and if reasonably requested by the CEO or
the Board, Executive hereby agrees to serve (without additional compensation) as
an officer and director of the Company or any affiliate or subsidiary thereof.

(b) Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for his position,
subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with his
position and such other services consistent with his position, as shall be
assigned to him from time to time by the Board. During the Employment Period,
and excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote all of his business time to the
business and affairs of the Company and to use Executive’s commercially
reasonable efforts to perform faithfully, effectively and efficiently his
responsibilities and obligations hereunder. The Executive shall be entitled to
engage in charitable and educational activities and to manage his personal and
family investments, to the extent such activities are not competitive with the
business of the Company,



--------------------------------------------------------------------------------

do not interfere with the performance of his duties for the Company and are
otherwise consistent with the Company’s governance policies.

(c) Compensation.

(i) Base Salary. During the Employment Period, Executive shall receive an annual
base salary in an amount equal to Three Hundred and Seventy-Five Thousand
Dollars ($375,000), less all applicable withholdings, which shall be paid in
accordance with the customary payroll practices of the Company (as in effect
from time to time, the “Annual Base Salary”) and shall be prorated for partial
calendar years of employment. The Annual Base Salary shall be subject to annual
review by the Board, in its sole discretion; for possible increase and any such
increased Annual Base Salary shall constitute “Annual Base Salary” for purposes
of this Agreement.

(ii) Annual Bonus. During the Employment Period, the Company shall establish the
budget and performance parameters for the bonus plan for each fiscal year of the
Company (each, the “Plan”) pursuant to which Executive will be eligible to
receive an annual bonus (the “Bonus”). Executive shall be eligible to receive a
Bonus of up to 75% of Annual Base Salary consisting of (A) a bonus equal to 50%
of Annual Base Salary (“Target Bonus”) that shall be contingent upon attainment
of the Company’s budget as established by the Board and (B) a bonus equal to 25%
of Annual Base Salary contingent upon the achievement of qualitative and
quantitative performance goals established by the Board; provided that for the
2011 calendar year Executive’s annual bonus will be $262,500, which will be
prorated and guaranteed for the period from the Effective Date through December
31, 2011; provided, further, that for the 2012 calendar year, Executive shall
receive a guaranteed bonus equal to at least 37.5% of Base Salary, subject to
his continued employment with the Company through December 31, 2012. The Bonus
shall be paid in the year following the fiscal year to which the Bonus relates
provided that the Compensation Committee certifies that the Company has achieved
the applicable performance objectives and determines the amount of the bonus
that shall be paid to each executive entitled to receive a bonus for the
applicable fiscal year. The Compensation Committee’s certification will be as
soon as practicable following receipt of the audited financial statements, but
no later than ninety (90) after the receipt of such statements. Annual bonuses
will be paid in accordance with the terms of the Company bonus plan as in effect
from time to time.

(iii) [INTENTIONALLY OMITTED].

(iv) Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other executives of the Company (except severance plans,
policies, practices, or programs) subject to the eligibility criteria set forth
therein, as such may be amended or terminated from time to time.

 

2



--------------------------------------------------------------------------------

In addition, the Company shall provide Executive with directors and officers
insurance coverage at least equal to that provided to other Company directors
and officers.

(v) Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in performance of his duties hereunder provided that Executive provides all
necessary documentation in accordance with the Company’s policies.

3. Termination of Employment.

(a) Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a “Disability” (as
defined below) during the Employment Period, the Company may give Executive
written notice in accordance with Sections 3(g) and 9(g) of its intention to
terminate Executive’s employment. For purposes of this Agreement, “Disability”
means Executive’s inability to perform his duties hereunder by reason of any
medically determinable physical or mental impairment for a period of six
(6) months or more in any twelve (12) month period.

(b) Cause. Executive’s employment may be terminated at any time by the Company
for “Cause” (as defined below). For purposes of this Agreement, “Cause” shall
mean Executive’s (i) commission of a felony or a crime of moral turpitude,
(ii) engaging in conduct that constitutes fraud or embezzlement, (iii) engaging
in conduct that constitutes gross negligence or willful gross misconduct that
results or could reasonably be expected to result in harm to the Company’s
business or reputation, (iv) breach of any material terms of Executive’s
employment, including this Agreement, which results or could reasonably be
expected to result in harm to the Company’s business or reputation or
(v) continued willful failure to substantially perform duties as executive vice
president and chief financial officer. Executive’s employment shall not be
terminated for “Cause” within the meaning of clauses (iv) and (v) above unless
Executive has been given written notice by the Board stating the basis for such
termination and Executive is given fifteen (15) days to cure, to the extent
curable, the neglect or conduct that is the basis of any such claim.

(c) Termination Without Cause. The Company may terminate Executive’s employment
hereunder without Cause at any time.

(d) Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason upon 60 days’ prior written notice following the
occurrence of the event giving rise to the termination for Good Reason. For
purposes of this Agreement, “Good Reason” means voluntary resignation after any
of the following actions taken by the Company without Executive’s written
consent: (i) any material failure of the Company to fulfill its obligations
under Executive’s employment agreement, (ii) a material and adverse change to,
or a material reduction of, Executive’s duties and responsibilities to the
Company, including, without limitation, removing Executive from the position of
Chief Financial Officer, (iii) a material reduction in Executive’s then current
Base Salary and Target Annual Bonus (not including any diminution related to a
broader compensation reduction that is not limited to Executive specifically and
that is not more than 10% in the aggregate), (iv) the relocation of Executive’s

 

3



--------------------------------------------------------------------------------

primary office to a location more than 50 miles from the prior location that
materially increases Executive’s commute to work or (v) the failure of any
successor to all or substantially all of the Company’s assets to assume this
Agreement, whether in writing or by operation of law; provided, that any such
event shall not constitute Good Reason unless and until Executive shall have
provided the Company with notice thereof no later than 30 days following
Executive’s knowledge of the occurrence of such event and the Company shall have
failed to remedy such event within 30 days of receipt of such notice.

(e) Voluntary Termination. Executive’s employment may be terminated at any time
by Executive without Good Reason upon 30 days’ prior written notice.

(f) Termination as a Result of Expiration of the Employment Period. Unless
otherwise agreed between the parties, Executive’s employment shall automatically
terminate upon the expiration of the Employment Period.

(g) Notice of Termination. Any termination by the Company for Cause or without
Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 9(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) if the “Date of Termination” (as defined below) is other than the date
of receipt of such notice, specifies the termination date. The failure by
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

(h) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, without Cause or by reason of
Disability, or by Executive for Good Reason or without Good Reason, the date of
receipt of the Notice of Termination (in the case of a termination with or
without Good Reason, provided such Date of Termination is in accordance with
Section 3(d) or Section 3(e)) or any later date specified therein pursuant to
Section 3(g), as the case may be, (ii) if Executive’s employment is terminated
by reason of death, the date of death, and (iii) the expiration of the
Employment Period, and the termination of Executive’s employment upon the date
of such expiration.

4. Obligations of the Company upon Termination.

(a) With Good Reason: Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains

 

4



--------------------------------------------------------------------------------

the Date of Termination in a lump sum to the extent not previously paid, (A) the
Annual Base Salary through the Date of Termination, (B) the Bonus earned for any
fiscal year ended prior to the year in which the Date of Termination occurs,
provided that Executive was employed on the last day of such fiscal year,
(C) the amount of any unpaid expense reimbursements to which Executive may be
entitled pursuant to Section 2(c)(v) hereof, (D) any other vested payments or
benefits to which Executive or Executive’s estate may be entitled to receive
under any of the Company’s benefit plans or applicable law, in accordance with
the terms of such plans or law (clauses (A)-(D), the “Accrued Obligations”), and
(E) in the event that the termination occurs after September 30 of a given year,
a prorated amount of the Annual Bonus for such year based on the number of days
elapsed, determined and payable in such manner and at such time as annual
bonuses in respect of such year are generally paid (the “Prorated Bonus”); and

(ii) Subject to Section 4(e) below, after the Date of Termination, the Company
will pay Executive severance in an amount equal one year’s Base Salary (the
“Severance Payment”). The Severance Payment shall be made in a lump sum no later
than ten (10) days after Executive after Executive executes the release
described in Section 4(e).

(b) Death or Disability. If Executive’s employment shall be terminated by reason
of the Executive’s death or Disability, then the Company will provide Executive
with the Accrued Obligations. Thereafter, the Company shall have no further
obligation to Executive or his legal representatives.

(c) Cause; Other than for Good Reason. If Executive’s employment shall be
terminated by the Company for Cause or by Executive without Good Reason, then
the Company shall have no further obligations to Executive other than for
payment of the Accrued Obligations.

(d) Expiration of the Employment Period. If Executive’s employment shall be
terminated by reason of the expiration of the Employment Period as result of the
Company’s non-extension, then the Company will provide Executive with the
Accrued Obligations , the Prorated Bonus and continued payment of Base Salary
for a period of six months in accordance with the Company’s payroll practices
(the “Salary Continuation”). If Executive’s employment shall be terminated by
reason of the expiration of the Employment Period as result of the Executive’s
non-extension, then the Company will provide Executive with the Accrued
Obligations. Thereafter, in either event, the Company shall have no further
obligation to Executive or his legal representatives.

(e) Separation Agreement and General Release. The Company’s obligation to make
the Severance Payment or to pay the Salary Continuation is conditioned on
Executive’s or his legal representative’s executing a separation agreement and
general release of claims related to or arising from Executive’s employment with
the Company or the termination of employment, against the Company and its
affiliates (and their respective officers and directors) in a form reasonably
determined by the Company, which shall be provided by the Company to Executive
within five (5) days following the Date of Termination; provided, that, if
Executive should fail to execute (or revokes) such release within 60 days
following the Date of Termination, the Company shall not have any obligation to
provide the Severance Payment or the Salary Continuation. If Executive executes
the release within such 60 day period and does not revoke the release within
seven (7) days following the execution of the release, the Severance Payment

 

5



--------------------------------------------------------------------------------

will be made in accordance with Section 4(a)(ii) or the Salary Continuation
shall commence at such time, as applicable.

5. Restrictive Covenants.

(a) In consideration of Executive’s employment and receipt of payments
hereunder, including, without limitation, the grant of options under
Section 2(c), during the period commencing on the Effective Date and ending
twelve (12) months after the Date of Termination, Executive shall not directly,
or indirectly through another person, (x) induce or attempt to induce any
employee, representative, agent or consultant of the Company or any of its
Affiliates or subsidiaries to leave the employ or services of the Company or any
of its affiliates or subsidiaries, or in any way interfere with the relationship
between the Company or any of its affiliates or subsidiaries and any employee,
representative, agent or consultant thereof, (y) hire any person who was an
employee, representative, agent or consultant of the Company or any of its
affiliates or subsidiaries at any time during the twelve-month period
immediately prior to the date on which such hiring would take place or
(z) directly or indirectly call on, solicit or service any customer, supplier,
licensee, licensor, representative, agent or other business relation of the
Company or any of its affiliates or subsidiaries in order to induce or attempt
to induce such person to cease doing business with, or reduce the amount of
business conducted with, the Company or any of its affiliates or subsidiaries,
or in any way interfere with the relationship between any such customer,
supplier, licensee, licensor, representative, agent or business relation of the
Company or any of its affiliates or subsidiaries. No action by another person or
entity shall be deemed to be a breach of this provision unless the Executive
directly or indirectly assisted, encouraged or otherwise counseled such person
or entity to engage in such activity.

(b) Non-Competition. Executive hereby acknowledges that it is familiar with the
Confidential Information (as defined below) of the Company and its subsidiaries.
Executive acknowledges and agrees that the Company would be irreparably damaged
if Executive were to provide services to any person competing with the Company
or any of its affiliates or subsidiaries or engaged in a similar business and
that such competition by Executive would result in a significant loss of
goodwill by the Company. Therefore, Executive agrees that during the period
commencing on the Effective Date and ending on the first anniversary of the Date
of Termination (the “Non-Compete Period”). Executive shall not (and shall cause
each of his or its affiliates not to) directly or indirectly own any interest
in, manage, control, participate in (whether as an officer, director, manager,
employee, partner, equity holder, member, agent, representative or otherwise),
consult with, render services for, or in any other manner engage in any business
engaged directly or indirectly, in the Commonwealth of Puerto Rico, in the
business of the Company and its subsidiaries as currently conducted or proposed
to be conducted as of the Date of Termination; provided, that nothing herein
shall prohibit Executive from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation which is publicly traded so long
as none of such persons has any active participation in the business of such
corporation.

(c) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his employment with the Company or at
any time thereafter, any Confidential Information of which Executive is or
becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly

 

6



--------------------------------------------------------------------------------

related to and required by Executive’s performance in good faith of duties
assigned to Executive by the Company. Executive will take all appropriate steps
to safeguard Confidential Information in his possession and to protect it
against disclosure, misuse, espionage, loss and theft. Executive shall deliver
to the Company at the termination of his employment with the Company, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the “Work Product” (as defined in
Section 5(e)(ii)) of the business of the Company Group that Executive may then
possess or have under his control.

(d) Proprietary Rights. Executive recognizes that the Company Group possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company Group and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or his agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of his employment with the Company, or involving
the use of the time, materials or other resources of the Company Group, shall be
promptly disclosed to the Company Group and shall become the exclusive property
of the Company Group, and Executive shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

(e) Certain Definitions.

(i) As used herein, the term “Confidential Information” means information that
is not generally known to the public (but for purposes of clarity, Confidential
Information shall never exclude any such information that becomes known to the
public because of Executive’s unauthorized disclosure) and that is used,
developed or obtained by the Company Group in connection with its business,
including, but not limited to, information, observations and data obtained by
Executive while employed by the Company Group concerning (A) the business or
affairs of the Company Group, (B) products or services, (C) fees, costs and
pricing structures, (D) designs, (E) analyses, (F) drawings, photographs and
reports, (G) computer software, including operating systems, applications and
program listings, (H) flow charts, manuals and documentation, (I) databases,
(J) accounting and business methods, (K) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (L) customers and clients and customer or client lists,
(M) other copyrightable works, (N) all production methods, processes, technology
and trade secrets, and (O) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public (except as a result of
Executive’s unauthorized disclosure) prior to the date Executive proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published or otherwise disclosed merely because individual portions of
the information have been separately published, but only if all material
features comprising such information have been published in combination.

 

7



--------------------------------------------------------------------------------

(ii) As used herein, the term “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Company Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.

6. Non-Disparagement.

During the Employment Period and at all times thereafter, neither Executive nor
his agents, on the one hand, nor the Company formally, or its executives or
board of directors, on the other hand, shall directly or indirectly issue or
communicate any public statement, or statement likely to become public, that
maligns, denigrates or disparages the other (including, in the case of
communications by Executive or his agents, Company Group, any of Company Group’s
officers, directors or employees, Apollo or any affiliate thereof). The
foregoing shall not be violated by truthful responses to (i) legal process or
governmental inquiry or (ii) by private statements to Company Group or any of
Company Group’s officers, directors or employees; provided, that in the case of
Executive, with respect to clause (ii), such statements are made in the course
of carrying out his duties pursuant to this Agreement.

7. Confidentiality of Agreement.

The Parties agree that the consideration furnished under this Agreement, the
discussions and correspondence that led to this Agreement, and the terms and
conditions of this Agreement are private and confidential. Except as may be
required by applicable law, regulation, or stock exchange requirement, neither
Party may disclose the above information to any other person or entity without
the prior written approval of the other.

8. Executive’s Representations, Warranties and Covenants.

(a) Executive hereby represents and warrants to the Company that:

(i) Executive has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;

(ii) the execution, delivery and performance of this Agreement by Executive does
not and will not, with or without notice or the passage of time, conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject;

(iii) Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person;

 

8



--------------------------------------------------------------------------------

(iv) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;

(v) Executive understands that the Company will rely upon the accuracy and truth
of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and

(vi) as of the date of execution of this Agreement, Executive is not in breach
of any of its terms, including having committed any acts that would form the
basis for a Cause termination if such act had occurred after the Effective Date.

(b) The Company hereby represents and warrants to Executive that:

(i) the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;

(ii) the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;

(iii) upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and

(iv) the Company understands that Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.

9. General Provisions.

(a) Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

9



--------------------------------------------------------------------------------

(b) Entire Agreement and Effectiveness. Effective as of the Effective Date, this
Agreement embodies the complete agreement and understanding among the Parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way
(excluding any stock options or awards granted under any equity compensation
plans maintained by the Company).

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.

(d) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PUERTO RICO, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
COMMONWEALTH OF PUERTO RICO OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF PUERTO RICO TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF PUERTO
RICO WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF
UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

(e) Enforcement.

(i) Arbitration. Except for disputes arising under Sections 5 and 6 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in New York (unless the Parties agree in writing
to a different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the Parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be accompanied by a reasoned

 

10



--------------------------------------------------------------------------------

opinion, and shall be final, binding and conclusive on all Parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof. The Company will bear the totality of the arbitrator’s and
administrative fees and costs. Each party shall bear its or his litigation costs
and expenses; provided, however, that the arbitrator shall have the discretion
to award the prevailing party reimbursement of its or his reasonable attorney’s
fees and costs. Upon the request of any of the parties, at any time prior to the
beginning of the arbitration hearing the parties may attempt in good faith to
settle the dispute by mediation administered by the American Arbitration
Association. The Company will bear the totality of the mediator’s and
administrative fees and costs.

(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

(g) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit for overnight
delivery with a reputable overnight courier service.

If to the Company, to:

EVERTEC,Inc.

Carr #176, Km 1.3

Cupey Bajo, Rio Piedras Puerto Rico 00926

P.O. Box 364527

San Juan, Puerto Rico 00936-4527

Telephone: (787) 759-9999

with a copy (which shall not constitute notice) to:

 

11



--------------------------------------------------------------------------------

Apollo Management VII, L.P.

9 West 57th Street

New York, NY 10019

Attention: Marc Becker

Telephone: 212-515-3200

Facsimile: 212-515-3263

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Facsimile: (212) 872-1002

Attention: Adam Weinstein, Esq.

If to Executive, to:

Executive’s home address most recently on file with the Company.

(h) Withholdings Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(i) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the consummation of the
transactions contemplated hereby indefinitely.

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.

(k) Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

(l) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

EVERTEC, INC. By:   /s/ Felix M. Villamil Pagani   Name: Felix M. Villamil
Pagani   Title:   President JUAN JOSE ROMAN-JIMENEZ

Signature:   /s/ Juan Jose Roman-Jimenez